Citation Nr: 1231525	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-31 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected residuals of a left knee meniscectomy. 

2.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to August 1978. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision issued in January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board notes that a January 2011 rating decision granted service connection for left knee degenerative arthritis associated with the service-connected left knee meniscectomy, and assigned a 10 percent initial evaluation.  Thus, the degree of impairment due to left knee degenerative arthritis is part and parcel of the claims on appeal.

This case has previously come before the Board.  In October 2009 and May 2011, it was remanded to the agency of original jurisdiction (AOJ) for additional development.  The case is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran's residuals of a left knee meniscectomy result in moderate recurrent subluxation or lateral instability, ankylosis, dislocated semilunar cartilage or malunion of the tibia and fibula.

2.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran's left knee degenerative arthritis results in limitation of extension to 10 degrees or limitation of flexion to 45 degrees.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of a left knee meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5256, 5257, 5258 and 5262 (2011).

2.  The criteria for an evaluation in excess of 10 percent for left knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 5003, 5260 and 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

The VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Turning to the facts of the current claim, the Board recognizes that the Veteran is appealing the initial 10 percent rating assignment for left knee degenerative arthritis.  This separate 10 percent rating for degenerative arthritis was assigned by the January 2011 rating decision as part of the underlying service-connected disability of residuals of left knee meniscectomy.  The Veteran timely filed a notice of disagreement regarding the January 2006 denial of an increased evaluation for residuals of left knee meniscectomy, which include degenerative arthritis.  Therefore, the claim for an initial rating in excess of 10 percent for the Veteran's left knee degenerative arthritis is considered part of the appeal for a higher rating for the residuals of his left knee meniscectomy.  As a result, separate notice for the initial evaluation issue, whether pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3), or 38 U.S.C.A. §§ 5104 and 7105, is not required.  Nevertheless, the Board observes that the January 2011 rating decision and supplemental statements of the case (SSOCs) dated in January and August 2011 informed the Veteran of what was needed to achieve the next-higher initial rating.  

In correspondence dated in September 2005, VA informed the appellant of what evidence was required to substantiate his claim, and his and VA's respective duties for obtaining evidence.  The August 2006 statement of the case notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter in SSOCs dated in October 2006 and January and August 2011.  Therefore the Veteran has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.



Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, and the Veteran's own statements.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  In this regard, VA has completed the development requested by the Board's May 2011 remand, including the obtaining of VA treatment records.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

VA examinations with respect to the Veteran's left knee were conducted in December 2005, January 2010 and July 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations conducted in this case are more than adequate.  The December 2005 VA examination report refers to specific findings in the medical record, indicating that it included a review of the claims file.  The January 2010 and July 2011 reports specify that the examiner reviewed the Veteran's claims file.  Each report considers all of the pertinent evidence of record and provides clinical findings which are pertinent to the criteria applicable for rating the Veteran's disabilities on appeal.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the left knee issues on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.




Legal Analysis 

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  On appeals from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Further, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire histories of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's residuals of left knee meniscectomy are evaluated under Diagnostic Code 5257 for recurrent subluxation or instability.  Moderate recurrent subluxation or instability of the knee is rated 20 percent and severe recurrent subluxation or instability of the knee is rated 30 percent.  Diagnostic Code 5257.

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint. 38 C.F.R. § 4.45(f) (2011). 

Limitation of extension of a knee to 5 degrees warrants a noncompensable evaluation.  Limitation of extension to 10 degrees warrants a 10 percent evaluation, and limitation to 15 degrees warrants a 20 percent evaluation.  Diagnostic Code 5261.  Limitation of flexion of a knee to 60 degrees warrants a noncompensable rating.  Limitation of flexion to 45 degrees warrants a 10 percent evaluation, and limitation of flexion to 30 degrees warrants a 20 percent evaluation.  Diagnostic Code 5260.  Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.

In addition, ankylosis of the knee in favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees warrants a 30 percent evaluation.  Diagnostic Code 5256.  Dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint warrant a 20 percent evaluation.  Diagnostic Code 5258.  Malunion of the tibia and fibula with moderate knee or ankle disability warrants a 20 percent evaluation.  With marked knee or ankle disability, a 30 percent evaluation is warranted.  Diagnostic Code 5262.  

Turning to the evidence of record, VA outpatient treatment records reflect treatment of the left knee during the appeal period.  In January 2011, the Veteran sought treatment for the right knee after shoveling snow.  This report demonstrates that the Veteran's left knee disabilities do not preclude such strenuous activities as shoveling snow.  

The December 2005 VA examination report includes a review of medical history that suggests that the examiner reviewed the Veteran's claims file.  The report sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The resulting diagnosis was post-op meniscectomy, left knee.  The Veteran complained of persistent pain, stiffness, swelling, give-way and worsening symptoms with time.  Repetitive use and weather changes bothered it and sometimes caused flare-ups.  He used a brace and cane at times.  He could do normal daily activity.  He had been unable to do his normal maintenance job because of it, so he was not working and was disabled from that job and looking for a new job.  

On physical examination, the Veteran ambulated normally, without assistive devices.  Range of motion was from zero to 125 degrees of flexion, with pain over the last 25 degrees.  The knee was stable to medial and lateral anterior/posterior testing, with negative McMurray's test.  Repetitive changes caused increase in ache and pain, soreness, tenderness and fatigability.  No change [of range of motion] was noted in the office examination, and any other range of motion change would be speculative.    

The January 2010 VA examination report provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The resulting diagnosis was post-operative meniscectomy, left knee, with arthritis.  The Veteran complained of pain, stiffness, weakness, occasional swelling and occasional give-way.  He sometimes wore a brace.  He could function and do his job, and could do normal daily activity.  

On physical examination, range of motion was from zero to 100 degrees of flexion, with pain throughout.  Repetitive motion increased the pain.  Flare-ups did occur, resulting in more pain, soreness, tenderness, and more problems with walking and standing.  The knee was stable.  

The report of the July 2011 VA orthopedic examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The resulting diagnosis was post-operative meniscectomy with arthritis, left knee.  The Veteran complained of increasing aching, pain, stiffness, swelling and give way.  He had some tiredness and fatigability and some limited endurance with the left leg.  He did wear a brace on the left knee.  He was working as a nurse assistant, having difficulties with the heavy physical part.  Prolonged standing, climbing, squatting and crawling were difficult but he was doing the job at this time.  He could certainly do sedentary work.  He could do normal daily activity.  During flare-ups, the Veteran had more pain, stiffness and give way.  

On physical examination, the Veteran's range of motion lacked 5 degrees of full extension, and he could flex to 100 degrees.  There was pain throughout the range of motion of the left knee.  Repetitive use multiple times was done, and it did increase pain.  There was no change in range of motion or other findings.  The left knee was stable.  

The report of the July 2011 VA scar examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The resulting diagnosis was scar in left knee.  The report provides that the Veteran complained of numbness in the scar area.  It measured 18 cm in length and 3-5 mm in width.  It did not exceed an area of 144 square inches.  It was painless and there was no adherence to underlying tissue.  The Veteran denied loss of skin, such as ulcerations or breakdowns, and denied any functional limitation.  The scar had no effects on employment.  It was superficial and hypopigmented.  It had regular skin texture, and no effects on motion, inflammation, edema or keloid formation.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against an increased evaluation for residuals of a left knee meniscectomy under Diagnostic Code 5257.  The foregoing evidence of record simply does not show that the Veteran's residuals of a meniscectomy result in moderate recurrent subluxation or lateral instability.  In this regard, while the Veteran sometimes wears a brace, each VA examination found that his knee was stable.  

There is no evidence of ankylosis, and thus the disability does not warrant a 30 percent evaluation under Diagnostic Code 5256.  There is no evidence of dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint, and thus the disability does not warrant a 20 percent evaluation under Diagnostic Code 5258.  There is no evidence of malunion of the tibia and fibula, and thus the disability does not warrant a 20 percent evaluation under Diagnostic Code 5262.

The Board also finds that the preponderance of the evidence is against an increased initial evaluation for degenerative arthritis under Diagnostic Code 5003.  The Veteran's limitation of left knee extension and flexion warrants only noncompensable evaluations under Diagnostic Codes 5260 and 5261.  Since the limitation of motion is noncompensable under the appropriate Diagnostic Codes, the Veteran's degenerative arthritis does not warrant an initial evaluation in excess of the 10 percent assigned for noncompensable limitation of motion of a major joint under Diagnostic Code 5003.  

In so finding, the Board recognizes the Veteran's complaints of left knee pain.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected left knee degenerative arthritis are contemplated in the current 10 percent disability rating.  The foregoing evidence simply does not show that pain has caused functional loss comparable to any of the criteria for an initial evaluation in excess of 20 percent discussed above.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

In this regard, the Board finds it significant that the December 2005 VA examination found no change [of range of motion] after repetitive testing in the office examination.  The January 2010 VA examination report provides that repetitive motion increased pain, but does not state that it caused additional limitation of motion.  The Board is aware that in general, a report's silence as to a particular symptom does not mean such symptom does not exist.  In this particular case, however, the Board finds that the January 2010 report's silence as to any additional limitation of motion is significant, since the report is otherwise very detailed.  For example, it also notes that flare-ups resulted in more pain, soreness, tenderness, and more problems with walking and standing.  Thus, the report's failure to mention additional limitation of motion due to repetitive use or flare-ups is significant evidence that such additional limitation did not occur.  Finally, the report of the July 2011 VA orthopedic examination specifically provides that repetitive use multiple times did not result in any change in range of motion or other findings.  

Turning to the Veteran's scar, in general evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14 (2011); see Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The claimant is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, supra.

The Board is aware that in February 2011 correspondence the Veteran asserted that his left knee scar was large, symptomatic and alternately numb and tender.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, supra.  The Veteran is accordingly competent to report observable symptoms, but is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his own assertions cannot constitute competent medical evidence that his scar warrants compensation.  

Moreover, the July 2011 VA scar exam report fails to show that the left knee scar satisfies any criteria for additional compensation, such as being deep, greater than 144 square inches in area, unstable, painful, or resulting in limitation of the affected part.  38 C.F.R. § 4.118 (prior to October 23, 2008).

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's disabilities.  The foregoing evidence contains no suggestion that the rating criteria do not reasonably describe the claimant's disability levels and symptomatologies.  Therefore, the Veteran's disability pictures are contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

In this case, the Board finds that the record does not reflect that the Veteran's left knee disabilities (which are his sole service-connected disabilities) render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  In so finding, the Board is aware that the December 2005 VA examination report states that the Veteran had been unable to do his normal maintenance job because of his left hand, so he was not working and was disabled from that job and looking for a new job.  However, the January 2010 VA examination report provides that Veteran could function and do his job.  The July 2011 VA orthopedic examination report provides further that the Veteran was doing his job as a nurse assistant and could certainly do sedentary work.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to a rating in excess of 10 percent for service-connected residuals of a left knee meniscectomy, or an initial rating in excess of 10 percent for left knee degenerative arthritis.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A rating in excess of 10 percent for service-connected residuals of a left knee meniscectomy is denied.

An initial rating in excess of 10 percent for left knee degenerative arthritis is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


